Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/187,610 filed 2/26/21 as a continuation of application serial number 16/892,205, which has issued as U.S. Patent 11,369,202.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed 3/26/21 has been entered.

The information disclosure statements (IDS) submitted on 2/26/21, 2/26/21, 8/18/21 and 5/05/22 are mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  NPL citations 4 and 10 of the IDS submitted 5/05/22 have been lined out and not considered.  NPL citation 4 provided no screen shots to consider as required by MPEP 707.05(e) example 18.  No copy was found of NPL citation 10.

The disclosure is objected to because of the following informalities: paragpgh [0034] uses reference the number 600A for both  the bladder and interior surface of the bag.
Appropriate correction is required.

The drawings are objected to because:
Figs. 1A->1B->1C cannot be linked by arrows;
Figs. 2A->2B cannot be linked by arrows;
On sheet 4 it is not clear which figure element 400 is associated with -note in the parent application  element 400 was bracketed with element 405 as Fi. 4A;
Figs. 6A->6B cannot be linked by arrows;
Figs. 7A->7B cannot be linked by arrows; and
Reference number 100’ referenced in at least paragraph [0032] of the specification is not found in the figures 5A-5C as indicated (nor elsewhere for that matter) – note Figs 5A-5C uses reference number “100”;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collapsible bag extension [at least claim 5]  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is an inadequate written description of the collapsible bag extension which provides second stowage state configured to collapse down to the first stowage state of claim 5 as well as of the means for extending of claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 14-15 it is no clear how the bag comprises the inflatable core or the fluid reservoir.  These elements as best understood are separate from the bag not elements of the bag. How can the inflatable core be fastened to an object if it is an element of the bag? Similarly how is the fluid filtering insert configured to releasable couple to another object if it is an element of the bag?
In claims 16-20 claim limitations “means for carrying”, “means for closing”, “means for extending”, “means for thermal insulation” and “means for releasably coupling” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between any structure and the claimed functions can be found in the specification. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-10, 16-17 and  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0262873 to Lorentz.
	Lorenz provides a carrying case apparatus 1 having an open end 12 and a hollow cavity 18 sized a and configured to hold an object such as a folding chair [0034].  The apparatus is considered to meet the limitation of a collapsible bag of the claims as it may be made of textile or fabrics and the figures show it as being flexible.  The open end is provided with a drawstring closure 46.  The outer surface includes a plurality of adjustable straps 30 considered to meet the limitation of “gear loops” in claim 1 and “coupling modules” in claim 3. The end 10 is inherently capable of being folded over inside the cavity such that at least the upper loops 30 are accessible.  Loops 30 are capable of being releasably coupled to a collapsible frame to suspend the bag in tension.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  All references to the collapsible frame and covering are made as intended use.  All references to the states/configuration fails to structurally distinguish the bag of Lorentz from that claims as Lorentz is capable of being manipulated into the unfolded and folded states.
	With respect to claim 10 the hook and loop fasteners are the fastening mechanism [0040].
With respect to claim 16, the apparatus 1 is the means for carrying  and the straps 30 the “means for releasably coupling” as best understood.
With respect to claim 17, the drawstring closure 46 is the “means for closing” as best understood.
With respect to claim 20, the straps 30  are the “means for releasably coupling” as best understood.

Claims 1, 3, 4, 7, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0088059 to Reeves.
	Reeves provides a flexible bag 10 having an open end 40 and a hollow cavity therein capable of receiving a collapsible frame and covering therein. The open end is provided with a drawstring closure 45.  The outer surface includes a plurality of adjustable straps 70 considered to meet the limitation of “gear loops” in claim 1 and “coupling modules” in claim 3. The open end 40 is inherently capable of being folded over inside the cavity such that at least the lower end of the loops formed by the strap are accessible.  Loops 70 are capable of being releasably coupled to a collapsible frame to suspend the bag in tension.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  All references to the collapsible frame and covering are made as intended use.  
	With respect to claim 14, see inflatable pillow 60 with air valve 80 [0029].
With respect to claim 16, the bag 10 1 is the means for carrying  and the straps 70 the “means for releasably coupling” as best understood.
With respect to claim 17, the drawstring closure 45 is the “means for closing” as best understood.
With respect to claim 20, the straps 70 are the “means for releasably coupling” as best understood.

Claims 1, 3-7, 10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0241463 to Zimmerman.
	Zimmerman provides a container 10 comprised of flexible bag 14 having an open end 30 and a hollow cavity 18 therein capable of receiving a collapsible frame and covering therein. The open end is provided with a drawstring closure 34.  The outer surface includes a plurality of adjustable straps 40/42 considered to meet the limitation of “gear loops” in claim 1 and “coupling modules” in claim 3. The open end 30 is inherently capable of being folded over inside the cavity such that at least the upper loops 40/42 are accessible.  Loops 40/41, are capable of being releasably coupled to a collapsible frame to suspend the bag in tension.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  All references to the collapsible frame and covering are made as intended use.  All references to the states/configuration fails to structurally distinguish the bag of Lorentz from that claims as Lorentz is capable of being manipulated into the unfolded and folded states.
	With respect to claims 5-6 and 18, element 26 is the extension as best understood.	
With respect to claim 10 the hooks 44 are considered the fastening mechanism.
With respect to claim 16, the apparatus 1 is the means for carrying  and the straps 30 the “means for releasably coupling” as best understood.
With respect to claim 17, the drawstring closure 46 is the “means for closing” as best understood.
With respect to claim 20, the straps 40/42  are the “means for releasably coupling” as best understood.

Claims 3, 5, 10, 11 and claims 16 and 18-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0093188 to Bush.
With respect to claim 16, flexible bag 23 is the means for carrying  and the handles 4 the “means for releasably coupling” as best understood.  Handles 4 are also the coupling modules of claims 3 and 10.
With respect to claim 18, top body 21 is considered the “means for extending” as best understood.
With respect to claim 19, cardboard insert 28 is considered “means for thermal insulation” as bets understood.
With respect to claim 20, handles 4 on opposing radial sides are considered the “means for releasably coupling” as best understood.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  All references to the collapsible frame and covering are made as intended use.  

Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note the fluid reservoir with outlet in a flexible bag in U.S. Patent 4,420,097 to Motsenbocker.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636